Citation Nr: 0732967	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the termination of nonservice-connected pension 
benefits effective May 24, 2004, due to the appellant being 
determined to be a fugitive felon was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that terminated 
the appellant's nonservice-connected pension benefits, 
effective May 24, 2004, due to the appellant being determined 
to be a fugitive felon.

In March 2005 and May 2005, the appellant raised a claim of 
entitlement to waiver of the collection of the overpayment of 
nonservice-connected pension benefits.  Additionally, in 
March 2005, the appellant's mother, the custodian of the 
appellant's children, raised a claim of entitlement to 
apportionment of the appellant's nonservice-connected pension 
benefits.  The Board refers these claims to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In March 2005, the appellant's mother, the custodian of the 
appellant's children, raised a claim of entitlement to 
apportionment of the appellant's nonservice-connected pension 
benefits.  The Board finds that this claim is inextricably 
intertwined with the veteran's pending claim regarding the 
propriety of the termination of her nonservice-connected 
pension benefits in that the appellant is arguing that her 
nonservice-connected pension benefits should be paid to her 
dependent children during her period of incarceration, and 
the resolution of the claim regarding the apportionment of 
benefits may have some bearing on the resolution of the 
propriety of the termination of benefits.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to defer adjudication of the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the claim for an 
apportionment of the appellant's 
nonservice-connected pension benefits, 
payable to the appellant's dependent 
children.

2.  Then, readjudicate the issue 
regarding whether the termination of 
nonservice-connected pension benefits 
effective May 24, 2004, due to the 
appellant being determined to be a 
fugitive felon was proper.  If the 
decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case should to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

